DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-8, 13, 14, 19, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Ishikura et al (US 2015/0055572) in view of Peng et al (US 2017/0126365).
As to claim 1, Ishikura et al teaches a data transmission method (figure 10, element 100), comprising:
receiving, by a terminal device from an access network device, information about a carrier of the terminal device (paragraphs 126, 127. Steps SQ202, SQ204);
determining, by the terminal device based on the information about the carrier, a process quantity corresponding to the carrier (step SQ205) ; and
transmitting, by the terminal device, data based on the process quantity corresponding to the carrier (step SQ208), when the data is uplink data, wherein:
receiving by the terminal device, data based on the process quantity corresponding to the carrier when the data is uplink data, the information about the 
when the data is downlink data, the information about the carrier comprises at least one of the following: a time relationship between downlink scheduling of the terminal device on the carrier and downlink data reception corresponding to the downlink scheduling, a time relationship between the downlink data reception of the terminal device on the carrier and sending a feedback message by the terminal device after the terminal device receives the downlink data, time scheduling unit information of the terminal device on the carrier, a subcarrier spacing of the terminal device on the carrier, or information about a transmission capability of the terminal device on the carrier.
Ishikura et al fails to teach hydrid automatic repeat request (HARQ) process.  Peng et al teaches hydrid automatic repeat request (HARQ) process (figures 2, 4, elements step 202, 40).  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the teaching of Peng et al into the system of Ishikura et al in order to indicate to the user equipment a carrier for transmitting an HARQ process of the unlicensed carrier.
As to claim 6, Ishikura et al teaches the method according to claim 1, wherein the information about the carrier comprises the time scheduling unit information on 
determining, by the terminal device based on a correspondence between a process quantity and one or more of the time scheduling unit information or the subcarrier spacing, the process quantity corresponding to the carrier (paragraphs 58, 64).
As to claim 7, Ishikura et al teaches the method according to claim 1, wherein the information about the carrier is carried in any one of the following signaling: higher layer signaling, physical layer signaling, broadcast signaling, or system information block (SIB) signaling (paragraphs 44, 52).
As to claim 8, the claim is an access network device of claim 1 (base station 200 which performs the interface with terminal device 100 through steps SQ210- SQ222); therefore, the claim is interpreted and rejected as set forth as claim 1.
As to claim 13, the claim is an access network device of claim 6; therefore, the claim is interpreted and rejected as set forth as claim 6.
As to claim 14, the claim is an apparatus of claim 1; therefore, the claim is interpreted and rejected as set forth as claim 1.
As to claim 19, the claim is an apparatus of claim 6; therefore, the claim is interpreted and rejected as set forth as claim 6.
As to claim 20, the claim is an apparatus of claim 7; therefore, the claim is interpreted and rejected as set forth as claim 7.


Response to Arguments
Applicant’s arguments with respect to claims 1, 6-8, 13, 14, 19, 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 2-5, 9-12, 15-18 are objected in the previous Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANH CONG LE whose telephone number is (571)272-7868.  The examiner can normally be reached on 5:30-16:30, T-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	April 15, 2021
	/DANH C LE/           Primary Examiner, Art Unit 2642